                          1    MICHAEL A. WILDER, ESQ., Bar # 06291053
                               LITTLER MENDELSON, P.C.
                          2    321 North Clark Street
                               Suite 1000
                          3    Chicago, IL 60654
                               Telephone:    312.795.3202
                          4    Fax No.:      312.602.3867
                               Email:        mwilder@littler.com
                          5
                               WENDY MEDURA KRINCEK, ESQ., Bar # 6417
                          6    MARCUS B. SMITH, ESQ., Bar # 12098
                               LITTLER MENDELSON, P.C.
                          7    3960 HOWARD HUGHES PARKWAY
                               Suite 300
                          8    Las Vegas, NV 89169
                               Telephone:   702.862.8800
                          9    Fax No.:     702.862.8811
                               Email:       wkrincek@littler.com
                       10      Email:       mbmsith@littler.com

                       11
                               Attorneys for Defendant,
                       12      WHIRLPOOL CORPORATION

                       13
                                                               UNITED STATES DISTRICT COURT
                       14
                                                                     DISTRICT OF NEVADA
                       15

                       16
                               ROBERT JOHNSON, Individually,                    Case No. 2:15-cv-02425-JCM-CWH
                       17
                                                  Plaintiff,
                       18
                               vs.                                              AMENDED FIRST STIPULATION AND
                       19                                                       PROPOSED ORDER TO CONTINUE
                               WHIRLPOOL CORPORATION, A                         TRIAL DATE SET IN PRETRIAL ORDER
                       20      Foreign Corporation,                             [ECF. NO 83]

                       21                         Defendant.                    (First Request)

                       22

                       23             Plaintiff Robert Johnson and Defendant Whirlpool Corporation, by and through their

                       24      respective counsel, hereby stipulate, pursuant to Local Rules IA 6-1 and IA 6-2, and Local Rule 7-1,

                       25      that the trial of this matter be continued from its current March 25, 2019 date to August 26, 2019.

                       26      ///

                       27      ///

                       28      ///
LITTLE R MEND ELSO N, P .C .
       ATTORNEYS AT LAW
     321 Nort h Clark Street
           Suite 1000
       Chicago, IL 60654
         312.372.5520
                          1            Good cause exists for the above request because the matter has been set for settlement

                          2    conference (ECF No. 89), and the parties wish to fully pursue settlement negotiations, both during

                          3    and, if necessary, following the settlement conference. This is the first stipulation to continue the

                          4    trial date.

                          5            Accordingly, the parties seek an Order amending the Pretrial Order (ECF No. 83) by

                          6    continuing the current trial date of March 25, 2019, to August 26, 2019, for an estimated 3-5 days,

                          7    and by continuing the calendar call set for March 20, 2019, to August 21, 2019 at 1:30 p.m.
                                Trial to begin on August 26, 2019, at 9:00 a.m.
                          8
                               Dated: March 4, 2019                         Dated: March 4, 2019
                          9
                               Respectfully submitted,                      Respectfully submitted,
                       10

                       11
                               /s/ Joshua Y. Ang, Esq.                      /s/ Marcus B. Smith, Esq.
                       12      PAUL S. PADDA, ESQ.                          MICHAEL A. WILDER, ESQ.
                               JOSHUA Y. ANG, ESQ.                          WENDY M. KRINCEK, ESQ.
                       13      PAUL PADDA LAW                               MARCUS B. SMITH, ESQ.
                                                                            LITTLER MENDELSON, P.C.
                       14      Attorneys for Plaintiff,
                               ROBERT JOHNSON                               Attorneys for Defendant,
                       15                                                   WHIRLPOOL CORPORATION
                       16

                       17
                                                                           ORDER
                       18
                                                                           IT IS SO ORDERED. March 7, 2019.
                       19
                                                                           This _____ day of March, 2019.
                       20

                       21
                                                                           ____________________________________
                       22                                                  UNITED STATES DISTRICT JUDGE
                               FIRMWIDE:162607773.1 026439.1013
                       23

                       24

                       25

                       26

                       27

                       28
LITTLE R MEND ELSO N, P .C .
                                                                              2.
       ATTORNEYS AT LAW
     321 Nort h Clark Street
           Suite 1000
       Chicago, IL 60654
         312.372.5520
